UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                      6/21/2021
UNITED STATES OF AMERICA,                                 :
                                                          :
                      -v-                                 :
                                                          :     20-CR-147 (VSB)
ARSENIO GENAO FRANCISCO,                                  :
                                                          :          ORDER
                                    Defendant.            :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

         A jury trial in this matter is scheduled to begin on August 2, 2021. It is hereby

         ORDERED that a final pretrial conference in this matter will be held on July 30, 2021 at

12:00 p.m.

         IT IS FURTHER ORDERED that any in limine motions be filed on or before July 7,

2021, with responses due on or before July 21, 2021.

         IT IS FURTHER ORDERED that any proposed voir dire questions, jury instructions,

verdict forms or trial memoranda shall be filed on or before July 23, 2021. Two courtesy copies

should be delivered to Chambers that same day. In addition, each party shall email those

documents as Word documents to BroderickNYSDChambers@nysd.uscourts.gov.




SO ORDERED.

Dated:      June 21, 2021
            New York, New York

                                                                      _______________________
                                                                      Vernon S. Broderick
                                                                      United States District Judge
                                                         1
